Third District Court of Appeal
                                State of Florida

                         Opinion filed December 14, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D15-773
                          Lower Tribunal No. 99-23222
                              ________________


                         Jaime Javier Costa Pardell,
                                     Appellant,

                                         vs.

                        Ana Maria Bonaduce Costa,
                                     Appellee.


      An appeal from the Circuit Court for Miami-Dade County, Sarah I. Zabel,
Judge.

      Jaime Javier Costa Pardell, in proper person.

      Susana Rice Roque, for appellee.


Before SUAREZ, C.J., and WELLS and EMAS, JJ.

      SUAREZ, C.J.

      Appellant Jamie Javier Costa-Pardell appeals an amended final judgment on

his former wife’s petition for payment of past-due child support. We affirm. The
trial court did not abuse its discretion in finding that the general master’s report

and recommendation was supported by competent substantial evidence and was

not clearly erroneous in its application of the law. Lascaibar v. Lascaibar, 156 So.

2d 547, 549 n.1 (Fla. 3d DCA 2015); Cerase v. Dewhurst, 935 So. 2d 575, 578

(Fla. 3d DCA 2006); Robinson v. Robinson, 980 So. 2d 360, 361 (Fla. 3d DCA

2006).

      Affirmed.




                                         2